DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in text. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 does not end in a period and contains a period in line 2, which is before the end of the claim and is not for an abbreviation. Each claim must end with a period, and periods may not be used elsewhere in the claims except for abbreviations (MPEP 608.01(m)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a reinforcing fiber” in line 2, which is indefinite because it is unclear if it refers to “a reinforcing fiber” that is recited in claim 1, line 2, or a further reinforcing fiber. Based on the specification [0050], for further examination of the claims, this limitation is interpreted as “the reinforcing fiber”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (JP 2010248479 A, cited in IDS, machine translation in English and original document used for citation and made of record on 04/21/2020).
Regarding claims 1-2, Honda teaches a prepreg comprising at least an epoxy resin composition for a carbon fiber reinforced composite material and carbon fibers (translation [0022]), wherein the epoxy resin composition comprises an epoxy resin [A] and an organic nitrogen compound curing agent [B], wherein the epoxy resin comprises an epoxy resin [A1] represented by a formula (II), provided that n=0 in the formula, an epoxy resin [A2] represented by a formula (II), provided that n=1 in the formula, and an epoxy resin [A3] represented by a formula (II), provided that n≥2 in the formula, so as to satisfy expressions (1), (2), (3), and (4) (translation abstract, [0013]), wherein the 
    PNG
    media_image1.png
    216
    689
    media_image1.png
    Greyscale
 (original [0016]), where in the formula, R5, R6, and R7 each represent a hydrogen atom or a methyl group, and n denotes an integer, wherein the expression (1) is ([A1] + [A2] + [A3]) / [A] ≥ 0.8, the expression (2) is [A1] / ([A1] +[A2] + [A3]) ≥ 0.2, the expression (3) is [A2] / ([A1] + [A2] + [A3]) < 0.1, and the expression (4) is [A3] / ([A1] + [A2] + [A3]) ≥ 0.5 (translation abstract, [0017]), wherein the organic nitrogen compound curing agent is a urea derivative (translation [0050]), wherein the urea derivative is 3-phenyl-1,1-dimethylurea, 3-(3,4-dichlorophenyl)-1,1-dimethylurea (DCMU), 3-(3-chloro-4-methylphenyl)-1,1-dimethylurea, 4,4’-methylenebis(diphenyldimethylurea), or 2,4-toluenebis(3,3-dimethylurea) (translation [0055]), wherein the organic nitrogen compound curing agent (translation [0050]) is used alone (translation [0061]), which reads on a prepreg comprising an epoxy resin composition containing [A] an epoxy resin and [B] a curing agent, and a reinforcing fiber, wherein the epoxy resin composition satisfies the following conditions (a), (b), (d), and (e): (a) [A1] an epoxy resin represented by the general formula (I) is contained as the epoxy resin [A] in an amount of 40 to 80 parts by mass in 100 parts by mass of the entire epoxy resin, and [A1’] an epoxy resin satisfying an inequality: n ≥ 2 among the component [A1] is contained in an amount of 40 to 80 parts by mass in 100 parts by mass of the entire epoxy resin; wherein, in the general formula (I), R1, R2, and R3 each independently represent a hydrogen atom or a methyl group, and n represents an integer of 1 or more, 
Honda does not teach with sufficient specificity that [A1’] an epoxy resin satisfies an inequality: n ≥ 2 among the component [A1] is contained in an amount of 50 to 80 parts by mass in 100 parts by mass of the entire epoxy resin, and does not teach with sufficient specificity that the epoxy resin composition satisfies the following condition (b): (b) the entire epoxy resin has an average epoxy equivalent of 165 to 265 g/eq. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Honda’s ([A1] + [A2] + [A3]) / [A] to be = 1.0, which would read on the limitation wherein the epoxy resin composition satisfies the following condition (a) and (b): (a) [A1] an epoxy resin represented by the general formula (I) is contained as the epoxy resin [A] in an amount of 50 to 80 parts by mass in 100 parts by mass of the entire epoxy resin, and [A1’] an epoxy resin satisfying an inequality: n ≥ 2 among the component [A1] is contained in an amount of 50 to 80 parts by mass in 100 parts by mass of the entire epoxy resin; wherein, in the general formula (I), R1, R2, and 3 each independently represent a hydrogen atom or a methyl group, and n represents an integer of 1 or more as claimed; and (b) the entire epoxy resin has an average epoxy equivalent of 158 to 175 g/eq, which would read on the claimed range with sufficient specificity. The parts by mass of epoxy resin [A1] in 100 parts by mass of the entire epoxy resin is based on the following calculations:1.0 / 1.0 * 100 * 0 / 1.0 + 1.0 / 1.0 * 100 * (1-0.5-0) / 1.0 = 50; and 1.0 / 1.0 * 100 * (1.0-0.2-0) / 1.0 = 80. The parts by mass of epoxy resin [A1’] in 100 parts by mass of the entire epoxy resin is based on the following calculations: 1.0 / 1.0 * 100 * 0.5 / 1.0 = 50; and 1.0 / 1.0 * 100 * (1-0.2-0) / 1.0 = 80. The average epoxy equivalent is based on the following calculations: 156 g/eq * 1.0 / 1.0 * 0.5 / 1.0 + 158 g/eq * 1.0 / 1.0 * 0 / 1.0 + 159 g/eq * 1.0 / 1.0 * 0.5 / 1.0 = 158 g/eq; and 170 g/eq * 1.0 / 1.0 * 0.2 / 1.0 + 172 g/eq * 1.0 / 1.0 * 0 / 1.0 + 176 g/eq * 1.0 / 1.0 * 0.8 / 1.0 = 175 g/eq. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability, heat resistance, and flame retardance of a cured product of Honda’s epoxy resin composition and prepreg and for optimizing tackiness and drape property when Honda’s prepreg is used because Honda teaches that the epoxy resin comprises an epoxy resin [A1] represented by a formula (II), provided that n=0 in the formula, an epoxy resin [A2] represented by a formula (II), provided that n=1 in the formula, and an epoxy resin [A3] represented by a formula (II), provided that n≥2 in the formula, so as to satisfy expressions (1), (2), (3), and (4) (translation abstract, [0013]), wherein the expression (1) is ([A1] + [A2] + [A3]) / [A] ≥ 0.8, the expression (2) is [A1] / ([A1] +[A2] + [A3]) ≥ 0.2, the expression (3) is [A2] / ([A1] + [A2] + [A3]) < 0.1, and the expression (4) is [A3] / ([A1] + [A2] + [A3]) ≥ 0.5 (translation abstract, [0017]), that if the value of ([A1] + [A2] + 
The Office recognizes that all of the claimed physical properties are not positively taught by Honda, namely that the epoxy resin composition satisfies the following condition (c): (c) a water absorption coefficient as determined when the epoxy resin composition is stored in an atmosphere at 85°C and 95%RH for 2 hours is 3.0% by mass or less based on 100% by mass of the epoxy resin composition. However, Honda renders obvious all of the claimed ingredients, amounts, process steps, and process 
Regarding claims 3-4, Honda teaches that the epoxy resin composition comprises an organic nitrogen compound curing agent [B] (translation abstract, [0013]), wherein the organic nitrogen compound curing agent is a urea derivative (translation [0050]), wherein the urea derivative is 3-phenyl-1,1-dimethylurea, 3-(3,4-dichlorophenyl)-1,1-dimethylurea (DCMU), 3-(3-chloro-4-methylphenyl)-1,1-dimethylurea, 4,4’-methylenebis(diphenyldimethylurea), or 2,4-toluenebis(3,3-dimethylurea) (translation [0055]), wherein the organic nitrogen compound curing agent (translation [0050]) is used alone (translation [0061]), which reads a specific embodiment wherein Honda’s organic nitrogen compound curing agent [B] does not comprise dicyandiamide and does not comprises another curing agent. Honda does not teach that the epoxy resin composition necessarily comprises dicyandiamide or another curing agent, and Honda’s epoxy resin composition would not inherently comprise dicyandiamide or another curing agent. Therefore, Honda meets the limitations wherein the dicyandiamide [B2] is not contained in the epoxy resin composition as claimed, wherein only [B1] an aromatic urea is substantially contained as the curing agent [B] as claimed.

Regarding claim 6, Honda teaches that the epoxy resin composition comprises an organic nitrogen compound curing agent [B] (translation abstract, [0013]), wherein the organic nitrogen compound curing agent is a urea derivative (translation [0050]), wherein the urea derivative is 2,4-toluenebis(3,3-dimethylurea) (translation [0055]), wherein the organic nitrogen compound curing agent (translation [0050]) is used alone (translation [0061]), which reads on the limitation wherein the aromatic urea [B1] contains a compound represented by the general formula (II) as claimed.
Regarding claim 7, Honda teaches that the epoxy resin composition comprises an epoxy resin [A] and an organic nitrogen compound curing agent [B] (translation abstract, [0013]), wherein the organic nitrogen compound curing agent is a urea derivative (translation [0050]), wherein the urea derivative is 3-phenyl-1,1-dimethylurea, 3-(3,4-dichlorophenyl)-1,1-dimethylurea (DCMU), 3-(3-chloro-4-methylphenyl)-1,1-dimethylurea, 4,4’-methylenebis(diphenyldimethylurea), or 2,4-toluenebis(3,3-dimethylurea) (translation [0055]), wherein the organic nitrogen compound curing agent (translation [0050]) is used alone (translation [0061]), which reads on the limitation 
Honda does not teach that the content of the aromatic urea [B1] is 2.5 to 7.5 parts by mass based on 100 parts by mass of the entire epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Honda’s organic nitrogen compound curing agent [B] that is a urea derivative that is 3-phenyl-1,1-dimethylurea, 3-(3,4-dichlorophenyl)-1,1-dimethylurea (DCMU), 3-(3-chloro-4-methylphenyl)-1,1-dimethylurea, 4,4’-methylenebis(diphenyldimethylurea), or 2,4-toluenebis(3,3-dimethylurea) to be from 2.5 to 7.5 parts by mass based on 100 parts by mass of Honda’s epoxy resin [A], which would read on the limitation wherein the aromatic urea [B1] is 2.5 to 7.5 parts by mass based on 100 parts by mass of the entire epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Honda’s epoxy resin composition because Honda teaches that the epoxy resin composition comprises an epoxy resin [A] and an organic nitrogen compound curing agent [B] (translation abstract, [0013]), wherein the organic nitrogen compound curing agent is a urea derivative (translation [0050]), wherein the urea derivative is 3-phenyl-1,1-dimethylurea, 3-(3,4-
Regarding claim 8, Honda teaches that the prepreg comprises carbon fibers (translation [0022]), wherein the form of carbon fibers in the prepreg is optionally bidirectional woven fabric, multiaxial woven fabric [0104], or a woven fabric [0106], which optionally reads on the limitation wherein a reinforcing fiber is in the form of a woven fabric as claimed.
Honda does not teach a specific embodiment wherein a reinforcing fiber is in the form of a woven fabric. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the form of Honda’s carbon fibers to be bidirectional woven fabric, multiaxial woven fabric, or a woven fabric, which would read on the limitation wherein a reinforcing fiber is in the form of a woven fabric as claimed. One of ordinary skill in the art would have been motivated to do so because 
Regarding claim 9, Honda teaches that the prepreg comprises carbon fibers (translation [0022]), which reads on the limitation wherein the reinforcing fiber is a carbon fiber as claimed.
Regarding clam 10, Honda teaches a carbon fiber reinforced composite material obtained by heating and curing the prepreg (translation [0023]), which reads on a fiber-reinforced composite material comprising the prepreg according to claim 1 being cured.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767